Investor Presentation August 4, 2009 1 Disclaimer & Forward-Looking Statements Statements in this document and presented orally at the conference, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this presentation. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital through acquisitions. The Company’s results reported above reflect the impact of acquisitions completed within the periods reported. Past and future acquisitions are expected to continue to impact the Company’s results in future periods. 2 Discussion Topics • Company Profile and Business Focus • Key 2009 Business Priorities • Highlights of Second Quarter 2009 • Credit Quality • Organizational Strengths 3 NewAlliance Bank Executive Management Team Name Title Years in Industry Prior Experience Peyton R. Patterson Chairman & Chief Executive Officer 27 Dime Bancorp (NY) Chemical Bank/Chase Manhattan (NY) CoreStates Financial Corp. (PA) C. Gene Kirby President 24 SunTrust Bank (GA) Gail E.D. Brathwaite Executive Vice President & Chief Operating Officer 30 Dime Bancorp (NY) Donald T. Chaffee Acting Chief Financial Officer and Executive Vice President & Chief Credit Officer 37 Dime Bancorp (NY) Chase Manhattan Bank (NY) Mark Gibson Executive Vice President Chief Marketing Officer 25 BBVA/Compass Bank (AL) John Ryan Company (CT) Koon-Ping Chan Executive Vice President & Chief Risk Officer 31 Dime Bancorp (NY) Chase Manhattan Bank (NY) 4 Company Profile & Organizational Strengths NewAlliance is a regional community bank with a significant southern New England presence. § Top New England community bank ◊ 87 branches in Connecticut and Massachusetts ◊ #4 bank headquartered in New England with $8.6bn in assets § Strong credit quality driven by strong underwriting standards and risk management focus ◊ NPLs / Loans of 1.13% § Robust capital levels with no participation in TARP ◊ 10.49% tangible common equity ratio ◊ 19.43% Tier 1 risk based ratio 5 Company Profile & Organizational Strengths (continued) § Strong balance sheet growth driven by sales culture and acquisitions ◊ 14.4% asset growth CAGR since April 1, 2004 ◊ 7.0% deposit growth CAGR since April 1, 2004 ◊ Successful acquisition history § Strong financial performance with levers to enhance earnings power 6 The NewAlliance Franchise [Map] 7 Credit Quality Trends — NAL vs. Peers Delinquency Rates (30 day +)* [CHART] 8 NewAlliance History Key Acquisitions (Dollars in Millions) Announced Date Target Company Type Key Markets¹ Deal Value Total Assets 18-Jul-2006 Westbank Corporation Bank Springfield, MA Willimantic, CT Worcester, MA 12-Apr-2005 Cornerstone Bancorp Bank Bridgeport-Norwalk- Stamford, CT New Haven-Milford, CT 48 08-Mar-2005 Trust Company of Connecticut Trust Company Hartford, CT Willimantic, CT New Haven-Milford, CT 19 6 15-Jul-2003 Alliance Bancorp of New England Thrift Hartford, CT New Haven-Milford, CT 77 15-Jul-2003 Connecticut Bancshares Thrift Hartford, CT Willimantic, CT 1. Based on the target's top MSAs by deposit market share at the time of the transaction. 9 Key 2009 Business Priorities NewAlliance entered 2009 with a strong balance sheet and healthy capital levels. This placed us at a competitive advantage to grow the franchise and to focus on the core earnings of the company. Priorities: 1. Strengthen the margin 2. Build “core” fee income momentum 3. Maintain flat expenses 4. Aggressively manage credit quality 5. Seize opportunities to grow the franchise 10 Consolidated Statements of Income Three Months Ended (Dollars in millions, unaudited) June 30, March 31, June 30, Interest and dividend income $ $ $ Interest expense Net interest income before provision Provision Net interest income after provision Total non-interest income Total non-interest expense Income before income taxes Income tax provision Net income $ $ $ Basic and Diluted EPS * Net interest margin % % % *Pro forma EPS exclusive of the FDIC special assessment of $4.0 million, net of tax of $2.6 million, was $0.13. 11 Highlights of Second Quarter 2009 Priority #1 Strengthen the Margin Performance Against Goals – Linked Quarter Basis • Loan originations of $404 million, up $7.5 million (+1.9%) • Total deposits of $4.9 billion, up $200.3 million (+4.3%) • Core deposits of $3.3 billion, up $363.7 million (+12.2%); represents 68.8% of total deposits • Cost of deposits down 27 bps from end of March • Reduced wholesale borrowings by $110 million • Net Interest Margin is 2.63%, up 5 bp, despite loss of FHLB dividend(4 bps) (June ’09 2.65%) • Loan to deposit ratio improved from 105.8% to 99.8% 12 Quarterly Loan Originations [CHART] 13 Quarter End Loan Balances [CHART] 14 Quarter End Deposit Balances [CHART] 15 Deposit Pricing Trends [CHART] 16 Highlights of Second Quarter 2009 Priority #2 Build “Core” Fee Income Performance Against Goals – Linked Quarter Basis • Overall non-interest income was up $1.0 million (+7.2%) • Depositor service charges up $1.0 million (+16.8) • Originating fixed rate mortgage loans for sale generated $1.5 million vs. $2.0 million • Trust fees were $1.4 million, up 11% 17 Highlights of Second Quarter 2009 Priority #3 Aggressively Manage Credit Quality Performance Against Goals • Total delinquencies – 1.51%; down from May • NPL’s 1.13%; rate of increase declined from 31% to 9% • Net charge-offs 34 bp • Loan loss provision of $5.0 million; reserve of $51.5 million • Reserve grows from 1.02% to 1.06% of loans 18 Highlights of Second Quarter 2009 Priority #4 Maintain Flat Expenses Performance Against Goals • Total non-interest expense, excluding the FDIC special assessment of $4.0 million, was flat from 1Q’09 and was $1.0 million lower than 2Q’08 • Continue to execute on process improvements • Remain committed to year end guidance of flat expenses, excluding FDIC special assessment 19 Highlights of Second Quarter 2009 Priority #5 Seize Opportunities to Grow the Franchise Performance Against Goals • Core deposits grew by $678 million, up 25% since June ‘08 • Total Assets increased to $8.6 billion • Capital remains strong § 10.49% tangible common equity ratio § 19.43% Tier 1 risk based ratio • Poised to do attractive M & A transactions 20 Highlights of Second Quarter 2009 Priority #5 (continued) Seize Opportunities to Grow the Franchise Performance Against Goals • M & A strategy will focus on: § FDIC assisted transactions § “Healthy bank” transactions § Branch divestitures 21 Last Twelve Months Stock Price Performance July 31, 2009 [CHART] 22 Balance Sheet and Credit Quality 23 Balance Sheet Dollars in millions June 30, 2009 March 31, 2009 June 30, 2008 Assets Cash Investments Loans held for sale Loans, net FHLB stock BOLI Goodwill & intangibles Other Total Assets Liabilities Deposits Borrowings Other Total Liabilities Shareholders’ equity Total Liabilities & shareholders’ equity ●TCE/TA 10.49% 10.41% 10.81% ●TIER 1 RBC 19.43% ●TCE/RWA 18.8% 24 Residential Portfolio Snapshot June 30, 2009 Total portfolio:$2.5 billion Percent of total loans:51% § Total delinquencies1.52% § Net credit losses0.14% § Updated FICO 748 § Updated LTV 61% [CHART] 25 Residential Portfolio FICO Score Distribution June 30, 2009 [CHART] 26 Residential Mortgage FICO/LTV/Volume Matrix June 30, 2009 [CHART] 27 Home Equity Portfolio Snapshot June 30, 2009 Total portfolio: $719 million Percent of total loans:15% § Total delinquencies0.57% § Net credit losses 0.08% § Updated FICO 747[CHART] § Updated CLTV 66% § Line utilization47% 28 Total CRE Portfolio Snapshot June 30, 2009 Total portfolio:$1.2 billion Percent of total loans:25% [CHART] 29 Construction to Perm Portfolio Snapshot June 30, 2009 Total portfolio:$94.5 million Percent of total loans:2% § Non-performing loans 0.00% § Net credit losses0.00%[CHART] 30 Permanent CRE Portfolio Snapshot June 30, 2009 Balanced distribution of risk § Total delinquencies1.24% § Non-performing loan 1.02%[CHART] § Net credit loss 0.56% 31 Residential Development Portfolio Snapshot June 30, 2009 Total portfolio: $36.6 million Percent of total loans: 0.75% § Total delinquencies 12.64% § Net credit losses 2.89% § Total condo portfolio$14.9 million[CHART] § Total NPLs for condo portfolio $3.6 million 32 C&I Portfolio Snapshot June 30, 2009 Total portfolio: $436 Million
